Citation Nr: 0843311	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-21 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1952 to 
October 1954.  He died in February 2006, and the appellant is 
his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  The appellant initially requested a 
hearing, but waived that request in writing in October 2007.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  At the time of his death in February 2006, the veteran 
had been in receipt of a 100 percent schedular evaluation for 
post-traumatic stress disorder (PTSD), effective from his 
original date of claim therefore in December 1997, a period 
of some 8 years and 2 months.  


CONCLUSION OF LAW

The criteria for an award of dependency and indemnity (DIC) 
have not been met.  38 U.S.C.A. §§ 1318, 5102, 5103, 5103A, 
5107 (West 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claim.  VCAA 
requires VA to notify claimants of the evidence necessary to 
substantiate their claims, and to make reasonable efforts to 
assist claimants in obtaining such evidence.  

Following the appellant's filing of VA Form 21-534, she was 
provided VCAA notice in March 2006, prior to the issuance of 
the rating decision now on appeal from May 2006.  This notice 
informed her of the evidence necessary to substantiate her 
claims, the evidence she was responsible to submit, the 
evidence VA would collect on her behalf, and advised she 
submit any relevant evidence in her possession.  Any error in 
failing to provide more specific notice with respect to a 
specific claim for DIC under 38 U.S.C.A. § 1318 must be 
harmless because there is simply no evidence to be submitted 
which could extend the effective date for the veteran's award 
of a 100 percent schedular evaluation sufficient to have made 
him eligible for receipt of total disability payments for a 
period of 10 years prior to his death.  The veteran's 
original claim for VA compensation for service connection for 
PTSD was received in December 1997, and that claim was 
subsequently allowed with a 100 percent schedular evaluation 
made effective from the date of receipt of claim in December 
1997.  The veteran did not disagree with the assigned 
effective date, and that determination became final.  There 
is no justifiable claim of clear and unmistakable error which 
could be brought by the appellant which could extend the 
effective date for this award to any earlier date under all 
the applicable laws and regulations.  See 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).  VA is not required to 
provide assistance to a claimant under VCAA if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(2).  

DIC benefits are payable to the surviving spouse of a 
deceased veteran who dies, not as the result of his own 
willful misconduct, and who was in receipt of or entitled to 
receive compensation at the time of his death for a service-
connected disability, rated totally disabling for a period of 
10 or more years immediately preceding death, or for a period 
of not less than five years from the date of such veteran's 
discharge or release from active duty, or for a period of not 
less than one year if the veteran was a former prisoner of 
war.  38 U.S.C.A. § 1318(b).  

Analysis:  The veteran died in February 2006 as a result of 
metastatic lung cancer.  At the time of his death, he was in 
receipt of a 100 percent schedular evaluation for PTSD which 
had been in effect since the date of his claim therefore in 
December 1997.  At the time of the veteran's death, he had 
therefore been in receipt of a 100 percent schedular 
evaluation for some 8 years and 2 months.  Because he had not 
been in receipt a 100 percent schedular evaluation for 
service-connected disability for a period of 10 years prior 
to his death, payment of DIC benefits to the appellant under 
38 U.S.C.A. § 1318(b) is not warranted.  

The Board notes that at no time during the pendency of this 
appeal has the appellant provided any evidence or argument 
with respect to this claim.  Multiple associated issues 
regarding the veteran's death were decided in the rating 
decision issued in May 2006.  In her February 2007 notice of 
disagreement, the appellant clearly only initiated an appeal 
with respect to the decision regarding DIC under 38 U.S.C.A. 
§ 1318.  She submitted no evidence or argument with respect 
to that claim in her notice of disagreement or her June 2007 
substantive appeal.  There are, therefore, no other issues to 
discuss in this appeal.  The veteran had not been in receipt 
of a 100 percent schedular evaluation of VA compensation for 
a period of ten years at 


the time of his death, so payment of DIC benefits under 
38 U.S.C.A. § 1318 is not warranted.  



ORDER

Entitlement to dependency and indemnity compensation (DIC) 
under 38 U.S.C.A. § 1318 is denied.


	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


